Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 6, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140193 (48)                                                                                          Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JEROME PLUNKETT, as Personal                                                                             Brian K. Zahra,
  Representative of the ESTATE OF                                                                                     Justices
  HOLLY MARIE PLUNKETT,
               Plaintiff-Appellant,
  v                                                                 SC: 140193
                                                                    COA: 284320
                                                                    Ingham CC: 05-000166-MD
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 11,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         MARILYN KELLY, J., would grant reconsideration for the reasons stated in her
  dissenting statement in this case, 488 Mich ___ (2011).

         HATHAWAY, J., would grant reconsideration and, on reconsideration, would grant
  leave to appeal.

         CAVANAGH, J., did not participate due to a familial relationship with counsel of
  record.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 6, 2011                         _________________________________________
         t0503                                                                 Clerk